[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            No. 06-16640                        JULY 12, 2007
                        Non-Argument Calendar                 THOMAS K. KAHN
                      ________________________                     CLERK


                        Agency Nos. A95-216-298
                             A95-216-299

MARIA PATRICIA VIVEROS-VELEZ,
MIGUEL ANGEL RAMIREZ-ESPINOSA,
ANDREA RAMIREZ-VIVEROS,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 12, 2007)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
        Lead petitioner, Maria Patricia Viveros-Velez (“Viveros-Velez”), her

husband, Miguel Angel Ramirez-Espinosa, and their daughter, Andrea Ramirez-

Viveros, all natives and citizens of Colombia, seek review of the denial of their

applications for asylum under the Immigration and Nationalization Act (“INA”).1

Petitioners asserted past persecution, consisting of threatening phone calls from

members of the Revolutionary Armed Forces of Colombia (“FARC”), based on

Viveros-Velez’s actual or imputed political opinion.2 Petitioners claimed that the

FARC falsely attributed an anti-FARC political opinion to Viveros-Velez based on

her brothers’ refusal to cooperate with their demands for economic support and her

refusal to provide the FARC with information as to her brothers’ whereabouts.

After careful review, we deny the petition for review.




        1
            Because we conclude Petitioners have not met their burden to establish eligibility for
asylum under the INA, we also conclude that they cannot meet the higher standards for withholding
of removal under the INA or relief under the United Nations Convention Against Torture and Other
Cruel, Inhuman, or Degrading Treatment or Punishment, 8 U.S.C. § 1231(b)(3), 8 C.F.R. §
208.16(c). See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).
        2
         We deny the petition for review, without further discussion, to the extent that Petitioners
based their asylum claim on Viveros-Velez’s membership in a particular social group consisting of
people who have refused to cooperate with the FARC. The members of the proposed group do not
compose a “particular social group,” as defined by the Board of Immigration Appeals, because they
do not “share a common, immutable characteristic . . . such as sex, color, or kinship ties, or in some
circumstances it might be a shared past experience such as former military leadership or land
ownership.” Matter of Acosta, 19 I & N Dec. 211, 233 (BIA 1985), overruled on other grounds by
Matter of Mogharrabi, 19 I & N Dec. 439 (BIA 1987); see also Castillo-Arias v. U.S. Att’y Gen.,
446 F.3d 1190, 1196 (11th Cir. 2006) (with regard to asylum claims based on membership in a
particular social group, joining other circuits in deferring to the BIA’s definition of “particular social
group”), cert. denied, 127 S. Ct. 977 (2007).
                                                     2
      When, as here, the Board of Immigration Appeals (“BIA”) affirms without

opinion the decision of an immigration judge (“IJ”), the IJ’s decision becomes the

final agency determination subject to review. See Mendoza v. U.S. Att’y Gen.,

327 F.3d 1283, 1284 n.1 (11th Cir. 2003). To the extent that the IJ’s decision was

based on a legal determination, our review is de novo. D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 817 (11th Cir. 2004). The IJ’s factual determinations are

reviewed under the substantial evidence test. Al Najjar v. Ashcroft, 257 F.3d 1262,

1283-84 (11th Cir. 2001). Under this test, which is “highly deferential,” we “must

affirm the [IJ’s] decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. (quotation omitted). In order

to reverse a finding of fact, “we must find that the record not only supports

reversal, but compels it.” Mendoza, 327 F.3d at 1287.

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unwilling to return to his home country or to avail himself of that country’s

protection “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A).
                                           3
      The asylum applicant carries the burden of proving statutory “refugee”

status. See Al Najjar, 257 F.3d at 1284; 8 C.F.R. § 208.13(a). The applicant

satisfies this burden by showing, with specific and credible evidence: (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that her statutorily listed factor will cause future persecution. Al Najjar, 257 F.3d

at 1287; 8 C.F.R. § 208.13(a), (b). “To establish asylum based on past persecution,

the applicant must prove (1) that she was persecuted, and (2) that the persecution

was on account of a protected ground.” Silva v. U.S. Att’y Gen., 448 F.3d 1229,

1236 (11th Cir. 2006) (citations omitted). “To establish eligibility for asylum

based on a well-founded fear of future persecution, the applicant must prove (1) a

‘subjectively genuine and objectively reasonable’ fear of persecution, that is (2) on

account of a protected ground.” Id. (citations omitted).

      While the INA does not expressly define “persecution,” we have recognized

that it is “an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that [m]ere harassment does not amount to

persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)

(quotations omitted). There must be “specific, detailed facts showing a good

reason to fear that [the petitioner] will be singled out for persecution on account of

[her political] opinion.” Al Najjar, 257 F.3d at 1287. Additionally, we have held

that “evidence that either is consistent with acts of private violence or the
                                           4
petitioner’s failure to cooperate with guerillas, or that merely shows that a person

has been the victim of criminal activity, does not constitute evidence of persecution

based on a statutorily protected ground.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247

1257-58 (11th Cir. 2006).

      Here, substantial evidence supports the IJ’s decision that Petitioners were

not entitled to asylum, based on either Viveros-Velez’s past persecution or a

well-founded fear of future persecution, on account of political opinion. The only

evidence of Viveros-Velez’s alleged past persecution attributable, with any degree

of specificity, to the FARC consisted of her own testimony about FARC members’

threatening phone calls to her brothers, who she said own construction materials

warehouses and are wealthy. The brothers had refused to provide monetary

support to the FARC cause, after which Viveros-Velez testified she received phone

calls from the FARC seeking to know the whereabouts of her brothers and

threatening her life and the lives of her daughters, if she did not provide

information about the brothers’ whereabouts. Petitioners presented no evidence

that the phone calls were based on Viveros-Velez’s political opinion, or for that

matter, that the FARC attributed any political opinion to her.

      In short, a mere refusal to cooperate with the FARC’s demands is

insufficient to show past persecution. See Sanchez, 392 F.3d at 437 (holding that

alien did not establish past persecution by FARC where FARC’s harassment was
                                           5
due to alien’s refusal to cooperate rather than actual or imputed political opinion);

see also INS v. Elias-Zacarias, 112 S. Ct. 812, 816 (1992) (concluding that

persecution because of refusal to join forces with the guerillas is not persecution on

account of a political opinion). Nor does evidence that “merely shows that a

person has been a victim of criminal activity,” such as financial extortion,

“constitute evidence of persecution based on a statutorily protected ground.” Ruiz,

440 F.3d at 1258. Moreover, it is well-settled that menacing phone calls, alone, are

not sufficient to establish past persecution. See Sepulveda, 401 F.3d at 1231

(concluding that “menacing” telephone calls and threats to the alien and her brother

constituted “a few isolated incidents of verbal harassment or intimidation,” and

were insufficient to establish past persecution). On this record, we cannot say the

evidence before the IJ compelled a contrary result as to the present petition for

asylum based on past persecution.

      Because Petitioners did not establish past persecution, they were not entitled

to a presumption of a well-founded fear of future persecution. Substantial

evidence supports the IJ’s conclusion that Petitioners did not have a well-founded

fear of future persecution, because they did not present “specific, detailed facts

showing a good reason to fear that [Viveros-Velez] . . . will be singled out for

persecution.” Sepulveda, 401 F.3d at 1231 (quotation omitted). Accordingly, we



                                           6
are not compelled to conclude that Petitioners established a case for asylum based

on a well-founded fear of future persecution by the FARC.

      PETITION DENIED.




                                         7